DETAILED ACTION
Application 16/862989, “BATTERY SAFETY DEVICE”, was filed with the USPTO on 4/30/20 and claims priority from a foreign application filed on 1/6/20. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 4/8/21.  

	
Election/Restriction
This application contains claims directed to the following patentably distinct species :
a) those claims wherein the safety device is based on a conductive handle comprising an actuating sheet;
b) those claims wherein the safety device is based on an actuating sheet disposed on a bottom plate.

The species are independent or distinct because they represent mutually exclusive embodiments employing the actuating sheet in different manners. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions represent distinct embodiments of a battery safety device and prior art readable on one embodiment may not be readable on the other.  Thus, different search strategies are required.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Justin King on 6/7/22 a provisional election was made without traverse to prosecute claims 1-11, the invention of embodiment 1.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 12-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kwak (USP 9466823).
Regarding claim 1, Kwak teaches a battery safety device (Figure 8), disposed inside a battery (see Figure 2), comprising: 
a conductive handle (item 351), comprising a connection portion (item 512), left and right extension portions (see Figure 3), a top extension portion (including item 511) and an actuating sheet (item 172), wherein the left extension portion and the right extension portion are connected to the connection portion and contact a first conductive portion (e.g. including items 11b) of a polar winding of the battery (best seen in Figure 2), wherein the top extension portion is connected to the connection portion and contacts a first electrode terminal (item 21) of the battery, wherein the actuating sheet is connected to the connection portion (see Figure 9) and there is an accommodating space between the actuating sheet and the polar winding with a temperature-controlled expansion element (“heat dissipating member” item 171 readable on the temperature-controlled expansion element) disposed in the accommodating space (see Figure 9, 2) and contacting the actuating sheet (see Figure 8).

Kwak does not expressly state that the temperature-controlled expansion element contacts the first conductive portion of the polar winding of the battery.  However, Kwak Figure 2 appears to teach the expansion element (e.g. item 514) position so as to contact some of the item 11bs of the first conductive portion, and the Kwak written description describes the relative positioning such that the item 514 is located between the electrode assembly and the second connection member (e.g. Kwak claim 9, c2:20-29).  Thus, the ‘contacting’ feature is found to be implicitly taught by Kwak, or at least obvious because the providing the item 514 in contact with the first conductive portion would enhance the ability of item 514 to draw heat from the polar winding.  

Kwak’s item 514 is described by Kwak as a “heat dissipating member”, but is found to be readable on the claimed “temperature-controlled expansion element”, particularly in the context of claim 1.  It is noted that claim 1 as worded does not include further language describing the “temperature-controlled expansion element” either functionally or structurally, and the specification does not set forth a concrete and limiting definition for the “temperature-controlled expansion element”; therefore, the term is given is broadest reasonable interpretation in the context of the claims.  In this case, the heat dissipating member of Kwak, e.g. item 171, is readable on the  “temperature-controlled expansion element” because it may be a metal block (c6:16-17), with the expansion of metal being controlled by its temperature due to the metal’s intrinsic thermal expansion coefficient.  


Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as obvious over Kwak (USP 9466823).
Regarding claim 3, Kwak remains as applied to claim 1.  Kwak does not expressly teach wherein the temperature-controlled expansion element is substantially U-shaped, wherein one end of the temperature-controlled expansion element is a bending portion and the other end of the temperature-controlled expansion element is an opening portion.
However, Kwak does teach wherein the temperature-controlled expansion element has a shape defined by a base and a plurality of fins extending from the base as illustrated in Figure 7 (paragraphs .  Since five fins are shown, the illustration does not appear to be U-shaped.  However, a skilled artisan at the time of invention would have understood that the number of fins is arbitrarily selected with any number suitable since any number of fins would increase surface area so as to achieve the enhanced heat dissipation function described in c6:54-61.  Selection of two heat dissipating fins would provide a “substantially U-shaped” structure so as to render claim 3 obvious over Kwak.  It is noted that defining ends of the expansion element as a “bending portion” and an “opening portion” provide functional descriptions without specifically and clearly setting forth any additional structure by implication; therefore, these limitations are non-limiting in the context of claim 3.   

Regarding claim 11, Kwak remains as applied to claim 1.  Kwak does not expressly teach wherein the actuating sheet (e.g. item 172) is a metal sheet or a flexible element.  
However, Kwak does teach that the actuating sheet is made from a material having significantly high thermal conductivity (c7:28-30).
It would have been obvious to a person having ordinary skill in the art at the time of invention to form the actuating sheet from a metal sheet since metals typically have high thermal conductivity values.   


Claims 8 is/are rejected under 35 U.S.C. 103 as obvious over the combination of Kwak (USP 9466823) and Cho  (US 2017/0373339).
Regarding claim 8, Kwak remains as applied to claim 1.  Kwak does not appear to teach the device further comprising a trough disposed on the first conductive portion and in the accommodating space, wherein the temperature-controlled expansion element is disposed in the trough.
However, for the temperature-controlled expansion element and the first conductive portion disposed in contact with one another, it would have further been obvious to press the expansion element into the conductive portion so as to insert the expansion element into a trough disposed on the first conductive portion as a way to provide an intimate contact.  For example, in the battery art Cho teaches pressing a contact plate (item 120) into a conductive portion (item 130) of a battery winding (compare Figures 1 and 2) to ensure intimate connection therebetween.
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the device of Kwak by configuring the device to comprise a trough disposed on the first conductive portion and in the accommodating space, wherein the temperature-controlled expansion element is disposed in the trough for the benefit of improving the mechanical connection between the adjacent components.  


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as obvious over the combination of Kwak (USP 9466823) and Shinoda (US 2014/0322578).
Regarding claims 9 and 10, Kwak remains as applied to claim 1.  Kwak does not appear to teach the battery safety device further comprising a fixation base disposed on the first conductive portion in order to fix the conductive handle, wherein the fixation base further comprises positioning slots, and the left extension portion and the right extension portion are disposed in the positioning slots.
In the battery art, Shinoda teaches (e.g. Figure 2) a battery comprising a fixation base (e.g. item 26) and a conductive handle comprising a conductive portion and left and right extensions (e.g. item 4), wherein the fixation base is disposed on the first conductive portion in order to fix the conductive handle, and wherein the fixation base further comprises positioning slots, and the left extension portion and the right extension portion are disposed in the positioning slots (as best seen in Figure 7, the fixation base 26 is provided with slots which receive the extension portions 4c,4d of the conductive handle).  Shinoda further teaches that use of the fixation base protects the wound electrode assembly and makes insertion into the outer can of the battery (paragraph [0059]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the battery to include a fixation base disposed on the first conductive portion in order to fix the conductive handle, wherein the fixation base further comprises positioning slots, and the left extension portion and the right extension portion are disposed in the positioning slots for the benefit of protecting the electrode assembly and/or facilitating assembly of the battery as taught by Shinoda.


Allowable Subject Matter
Claim 2 and 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indicating allowable subject matter: 
The closest prior art includes Kwak as applied in the art rejections herein, and also the art cited in the relevant art section below.  Kwak is found to be the closest prior art and teaches a battery safety device comprising conductive handle including a connection portion, left and right extension portions, and a thermally conductive member (e.g. item 171) which is readable on the claimed temperature-controlled expansion element. 

However:
Regarding claim 2, Kwak does teach or fairly suggest wherein “the temperature-controlled expansion element presses the actuating sheet after being expanded by heat to deform the actuating sheet and make the actuating sheet deformed contact the battery casing, whereby the battery casing, the actuating sheet and the polar winding form a current discharging loop” as required in claim 2.  The italicized recitation gives specific meaning to the temperature-controlled expansion element so as to distinguish from the teachings of Kwak and provide a distinct embodiment of a battery safety device.  More specifically, the Kwak item 171 is not configured to press against and deform the actuating sheet as described. Therefore, the claim 2 embodiment is neither anticipated by nor obvious over Kwak.  
Regarding claim 4, Kwak does teach or fairly suggest wherein “wherein the temperature-controlled expansion element is substantially U-shaped, wherein one end of the temperature-controlled expansion element is a bending portion and the other end of the temperature-controlled expansion element is an opening portion and wherein one side of the opening portion contacts the first conductive portion and the other side of the opening portion presses against the actuating sheet” as required in claim 4.  The italicized recitation gives specific meaning to the temperature-controlled expansion element so as to distinguish from the teachings of Kwak and provide a distinct embodiment of a battery safety device.  More specifically, even if the Kwak item 516 were configured to be substantially U-shaped by having only two fins, the structure would not include a bending portion and an opening portion wherein one side of the opening portion contacts the first conductive portion and the other side of the opening portion presses against the actuating sheet.  Therefore, the claim 4 embodiment is neither anticipated by nor obvious over Kwak.  
Regarding claim 5, Kwak does teach or fairly suggest wherein “wherein the temperature-controlled expansion element comprising a packaging bag and a mixture disposed in the packaging bag, wherein the mixture comprises a hydrophilic material” as required in claim 5.  The italicized recitation gives specific meaning to the temperature-controlled expansion element so as to distinguish from the teachings of Kwak and provide a distinct embodiment of a battery safety device.  More specifically, the Kwak item 171 is a solid member and therefore does not comprise a packaging bag and a mixture disposed in the packaging bag, wherein the mixture comprises a hydrophilic material as claimed. Therefore, the claim 5 embodiment is neither anticipated by nor obvious over Kwak.  

In the search of the invention, no closer prior art has been discovered which cures the above described deficiencies of the Kwak, or which independently fairly teaches or suggests the above described features of claim 2, 4 or 5, in combination with the balance of the features of the base claims independently. Accordingly, claims 2, 4 and 5-7 are only objected to for being dependent on a rejected claim.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Zhang (CN 104064833 in IDS) battery protected by V-shaped thermally deforming member;
Wang (US 2018/0138489) battery configured with short circuit portion disposed adjacent battery lid;
Li (US 2015/0004447) batteries comprising an “adapter member” which contacts the case on expansion of the battery;
Meguro (US 2007/0166605) various embodiments of short circuit member arranged between a battery and can;
Byun (US 2010/0227205) battery configured to swell to create short circuit when pressure is too high; 
Kameishi (USP 5766793)  battery comprising heat expansion element which “instantly” reacts to cause short circuit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723